internal_revenue_service number release date index number -------------------------- ------------- ---------------------------------------------- ------------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-123308-07 date november ty --------------------------- ty --------------------------- ---------------------------------------------- ------------------------ ------------------------------------------------ -------------------------------------------------------- ---------------------- ------------------------- ------------------ -------------------- legend taxpayer relinquished_property replacement_property partnership date date date dear --------------- this is in response to your request for a private_letter_ruling dated date submitted by your authorized representative the ruling_request concerns whether for purposes of sec_1031 of the internal_revenue_code taxpayer’s receipt of percent of the interests of the partners in a partnership that holds real_property by a disregarded_entity created by taxpayer to receive the real_property will be treated as the receipt of property that is like_kind to the real_property disposed of by taxpayer under the circumstances set forth below facts taxpayer is a limited_partnership that uses a calendar_year accounting_period and the accrual_method of accounting taxpayer is in the rental real_estate business and owns relinquished_property on date taxpayer entered into an agreement of sale for the relinquished_property with a third party buyer buyer whereby taxpayer agreed to transfer title to the relinquished_property to buyer for cash on date taxpayer entered into a deferred_exchange agreement with a qualified_intermediary qi plr-123308-07 pursuant to this agreement taxpayer assigned its right title and interest in the agreement of sale to the qi and notified buyer of the assignment taxpayer qi and buyer entered into an amended exchange_agreement and assignment whereby taxpayer and buyer amended the agreement of sale to become an agreement of exchange pursuant to which taxpayer agreed to transfer relinquished_property to qi qi agreed to transfer relinquished_property to buyer buyer agreed to accept relinquished_property from qi and buyer agreed to transfer the consideration for relinquished_property to qi all parties agreed that qi would instruct the settlement agent to prepare a two-party deed for relinquished_property to be executed by taxpayer directly to buyer at closing on date taxpayer executed this deed in favor of buyer and qi accepted the sales proceeds from buyer which the qi holds in escrow for the purchase of replacement_property partnership a limited_partnership owns replacement_property in order to acquire replacement_property taxpayer will enter into a purchase agreement with each of the partners to acquire of percent of their interests in partnership taxpayer also will enter into an amended exchange_agreement with qi whereby it will assign to qi all of taxpayer’s right title and interest as purchaser in the purchase agreement with the partners taxpayer will inform the partners of this assignment the parties thus will enter into an amended exchange_agreement and assignment pursuant to which the partners agree to accept consideration for their partnership interests from the qi qi agrees to transfer such consideration to the partners the partners agree to transfer percent of their interests in partnership to qi and taxpayer agrees to accept the partnership interests from qi taxpayer will form a wholly-owned limited_liability_company llc that taxpayer represents will be considered a disregarded_entity for federal tax purposes at closing all proceeds held by the qi will be distributed to the partners qi will direct the partners to execute an assignment of percent of their interests in partnership to taxpayer and llc who will become the new limited_partner and general_partner respectively of partnership partnership will continue to operate as a state law partnership after closing taxpayer represents that relinquished_property and replacement_property are like_kind within the meaning of sec_1031 and the regulations thereunder taxpayer’s ruling_request raises two issues issue may taxpayer defer gain on the sale of relinquished_property under sec_1031 if taxpayer through qi acquires percent of the interests of the partners in partnership which owns the replacement_property plr-123308-07 issue may taxpayer hold the replacement_property in a newly-created state law partnership that is disregarded for federal_income_tax purposes without violating the requirement of sec_1031 that the replacement_property and relinquished_property both must be held by the taxpayer in a trade_or_business or for investment law and analysis sec_1031 permits the deferral of gain_or_loss on the exchange of like-kind_property sec_1031 provides that no gain_or_loss will be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 specifically excludes any exchange of interests in a partnership from sec_1031 deferral congress passed sec_1031 in the deficit_reduction_act_of_1984 the accompanying legislative_history indicates that congress viewed partnership interests as similar to stocks bonds and other_securities that historically were prohibited from sec_1031 exchanges in order to prevent taxpayers from taking advantage of like-kind treatment on dispositions of certain appreciated_property congress also wanted to eliminate the abusive practice where taxpayers exchanged their interests in burned out tax_shelter partnerships for interests in other partnerships without having to realize gains see supplemental report of the house ways_and_means_committee 98th cong 2d sess h_r rep no part pincite in situation of revrul_99_6 1999_1_cb_432 c and d are equal partners in cd a limited_liability_company llc classified as a partnership under sec_301_7701-3 of the procedure and administration regulations c and d sold their entire interests in cd partnership to e an unrelated_person after the sale the business is continued by the llc which is owned solely by e revrul_99_6 concludes that the cd partnership terminates under sec_708 when e purchased the entire interests of c and d in the cd partnership c and d must report gain_or_loss if any resulting from the sale of their partnership interests in accordance with sec_741 although the revenue_ruling characterizes c and d as having sold their partnership interests it classifies e as having acquired all of the former cd partnership’s assets thus when e purchased the entire interests of c and d in cd partnership cd partnership was deemed to have made a liquidating_distribution of its assets to c and d immediately following this distribution e is deemed to acquire by purchase all of the former cd partnership’s assets in situation of revrul_2004_77 2004_2_cb_119 x a domestic_corporation is the sole owner of l a domestic limited_liability_company llc l is disregarded as an entity separate from its owner x l and x are the only member under local law of p a state law limited_partnership there are no constructive or beneficial owners of p other than l and x l and p are eligible entities that do not elect under sec_301_7701-3 of the plr-123308-07 procedure and administration regulations to be treated as an association for federal_income_tax purposes under sec_301_7701-2 of the procedure and administration regulations l is disregarded as an entity separate from its owner x because l is disregarded as an entity separate from x x is treated as owning all of the interests in p p is therefore a domestic entity with only one owner for federal tax purposes that has not made an election to be classified as an association_taxable_as_a_corporation since p has only one owner for federal tax purposes p cannot be classified as a partnership under sec_7701 revrul_2004_77 thus holds that if an eligible_entity has two members under local law but one member of the eligible_entity is for federal tax purposes disregarded as an entity separate from the other member then the eligible_entity cannot be classified as a partnership and is either disregarded as an entity separate from its owner or an association_taxable_as_a_corporation issue taxpayer will acquire percent of the partners’ interests in partnership pursuant to revrul_99_6 partnership is considered to have terminated under sec_708 and made a liquidating_distribution of its real_property assets to its partners and taxpayer is treated as having acquired such real_property assets from the partners for federal tax purposes since taxpayer will acquire percent of the partners’ interests in partnership taxpayer is treated as having acquired the real_property assets of partnership rather than as having acquired partnership interests from the partners further this transaction does not constitute an abuse of the type that congress sought to remedy in the deficit_reduction_act_of_1984 which appears to be aimed at abuses by sellers of partnership interests we view this transaction as a like-kind_exchange under sec_1031 rather than as an exchange of partnership interests in violation of sec_1031 accordingly taxpayer may defer the gain on the sale of relinquished_property under sec_1031 if taxpayer through qi acquires percent of the interests of the partners in partnership which owns the replacement_property issue taxpayer’s formation of llc to serve as the general_partner of partnership and the continued existence of partnership as a state law partnership owned by llc and taxpayer following the closing of this transaction comply with the requirement that taxpayers hold both the relinquished_property and the replacement_property for productive use in a trade_or_business or for investment under sec_301_7701-2 of the procedure and administration regulations llc would be disregarded as an entity separate from its owner taxpayer because llc is disregarded as an entity separate from taxpayer taxpayer would be treated as owning all of the interests in partnership following the closing of this transaction partnership therefore would become a domestic entity with only one owner taxpayer for federal tax purposes since partnership will have only one owner for federal tax purposes following closing and will not make an election to be treated as an association_taxable_as_a_corporation partnership cannot be classified as a partnership under sec_7701 and thus would be considered disregarded as an entity separate from its owner taxpayer even though it plr-123308-07 continues as a state law limited_partnership see revrul_2004_77 for federal tax purposes taxpayer would be considered the owner of the real_property that constitutes replacement_property accordingly taxpayer may hold the replacement_property in a newly-created state law partnership that is disregarded for federal_income_tax purposes without violating the requirement of sec_1031 that replacement_property and relinquished_property both must be held by the taxpayer in a trade_or_business or for investment conclusion for purposes of sec_1031 taxpayer’s receipt of percent of the interests of the partners in a partnership that holds real_property by a disregarded_entity created by taxpayer to receive the real_property will be treated as the receipt of property that is like_kind to the real_property disposed of by taxpayer provided all other requirements of sec_1031 are met caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion whether the proposed transaction qualifies in all other respects for tax_deferral under sec_1031 beyond what is expressly stated in the above ruling this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-123308-07 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely amy j pfalzgraf senior counsel branch office_of_chief_counsel income_tax accounting cc
